Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claim Rejections-35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 4, 10, 13, 14, and 23 are rejected under 35 U.S.C. 103 (a) as being obvious over Park et al., U.S. 2015/0279181 in view of Pratt et al., U.S. 2017/0026763.
On claim 1, Park recites (except as indicated): 
A smart home monitoring method, comprising: 
generating a spatial map of a monitoring area based on a first inaudible acoustic echo signal reflected from a first, inaudible acoustic wave signal of an ultrasonic range transmitted to the monitoring area and a distance from a fixed object recognized in an image photographed by a camera;
transmitting a second inaudible sound wave signal of an ultrasonic range to the monitoring area to receive a second inaudible sound wave echo signal;
determining a temperature change of the monitoring area using the second inaudible
sound wave echo signal based on the spatial map of the monitoring area ([0064] and figure 1 discloses a sound generation device 110 used to detect, among other things, a fire. [0065] discloses the sound wave as being in the ultrasound region, or 20 kHz, which is inaudible);
predicting a possibility of a fire abnormal-state-occurrence of the monitoring area through the temperature change based on the spatial map of the monitoring area ([0034] FIG. 1 is a block diagram of a security monitoring apparatus for distinguishing and detecting intrusion, fire, and ordinary temperature variation such as air conditioning and heating, and daily temperature range, on the basis of a correlation coefficient of a sound field spectrum);
obtaining an image of the monitoring area photographed by the camera when the possibility of the fire occurrence of the monitoring area is predicted ([0008] confirming the detection by capturing an image); and
determining whether a fire occurs in the monitoring area by analyzing the obtained image (see [0008] above).
Regarding the excepted: generating a spatial map of a monitoring area based on a first inaudible acoustic echo signal reflected from a first, inaudible acoustic wave signal of an ultrasonic range transmitted to the monitoring area and a distance from a fixed object recognized in an image photographed by a camera, Park, as indicated in [0008], includes an imaging system to determine the presence of a fire. Park doesn’t specifically disclose generating a special map.

It would have been obvious at the time the claimed invention was filed to modify Park’s security system to utilize the sonic locating system of Pratt to create an embodiment wherein a location of objects in an area is first identified prior to determining if a security event is occurring. 
One of ordinary skill in the art would have modified Park using the features disclosed in Pratt and the results of the modification would have predicted the claimed invention. 

On claim 3, Park cites:
The smart home monitoring method according to claim 1, wherein predicting the possibility of the fire occurrence includes:
obtaining a speed of the second inaudible sound wave in accordance with the second inaudible sound wave echo signal;
identifying a temperature for an arbitrary part in the monitoring area by a correlation between the speed of the second inaudible sound wave and a temperature; and
predicting the possibility of the fire occurrence based on a temperature change in the arbitrary part in the monitoring area. 
Figure 23 and [0143] “Similarly, in the security monitoring space, an air temperature is changed by fire occurrence, air-conditioning and heating, or daily temperature range, and accordingly a sound wave speed changes and then a sound field variation occurs.”

On claim 4, Park cites:

predicting the possibility of the fire occurrence when the temperature for the arbitrary part in the monitoring area reaches a predetermined setting temperature or the temperature change for the arbitrary part in the monitoring area is equal to or higher than a predetermined reference value (figure 24, S2540, “(distinguish fire/ordinary temperature change)”).

On claim 10, Park cites:
The smart home monitoring method according to claim 1, further comprising:
outputting an alarm (figure 24, S2570 issue fire alarm and deliver information) including one or more contents of a fire image ([0159] In addition, an image captured through the camera module may be transmitted to a mobile phone, smart device, or a server of a guard house, a security company, or a police station through a wired or wireless communication network), a cause of fire, and a fire extinguishing plan when the fire occurrence is determined.

On claim 23, Park and Pratt cites: 
A smart home monitoring apparatus, comprising: a processor; and
a memory operatively coupled with the processor, wherein the processor is configured to:
generate a spatial map of a monitoring area based on a first inaudible acoustic echo signal reflected from a first inaudible acoustic wave signal of an ultrasonic range transmitted to the monitoring area and a distance from a fixed object recognized in an image photographed by a camera, receive a second inaudible sound wave echo signal of a second inaudible sound wave signal of an ultrasonic range transmitted to the monitoring area,

predict a possibility of a fire occurrence of the monitoring area through the temperature change based on the spatial map of the monitoring area,
obtain an image of the monitoring area photographed by the camera when the possibility of the fire occurrence of the monitoring area is predicted, and
determine whether a fire occurs in the monitoring area by analyzing the obtained image.
See the rejection of claim 1 which discloses the same or similar subject matter as claim 23 and is rejected for the same reasons as claim 1. 

On claim 13, Park cites:
The smart home monitoring apparatus according to claim 23, wherein the processor is configured to:
obtain a speed of the second inaudible sound wave in accordance with the first-second inaudible sound wave echo signal,
identify a temperature for an arbitrary' part, in the monitoring area by a correlation between the speed of the first-second inaudible sound wave and a temperature, and
predict the possibility of the fire occurrence based on a temperature change for the arbitrary' part in the monitoring area.
Figure 23 and [0143] “Similarly, in the security monitoring space, an air temperature is changed by fire occurrence, air-conditioning and heating, or daily temperature range, and accordingly a sound wave speed changes and then a sound field variation occurs.”


The smart home monitoring apparatus according to claim 13, wherein the processor is configured to predict the possibility of the fire occurrence when the temperature for the arbitrary' part in the monitoring area reaches a predetermined setting temperature or the temperature change for the arbitrary' part in the monitoring area is equal to or higher than a predetermined reference value. See the rejection of claim 4, which discloses the same or similar subject matter as claim 14 and is rejected for the same reasons articulated in the rejection of claim 4. 

On claim 20, Park cites:
The smart home monitoring apparatus according to claim 23, wherein the processor is configured to output an alarm including one or more contents of a fire image, a cause of fire, and a fire extinguishing plan when the fire occurrence is determined. See the rejection of claim 10 which discloses the same or similar subject matter as claim 20 and is rejected for the same reasons articulated in the rejection of claim 10. 

Claims 5 and 15 are rejected under 35 U.S.C. 103 (a) as being obvious over Park et al., U.S. 2015/0279181 in view of Pratt et al., U.S. 2017/0026763 and Ebata, U.S. 2019/0244504.
On claim 5, Park cites except: 
The smart home monitoring method according to claim 1, wherein determining whether the fire occurs includes:
determining whether the fire occurs by comparing an image photographed by the camera and a previously stored fire image.

In the similar art of fire monitoring, Ebata, [0452], discloses an embodiment wherein a predetermined fire image is presented against an image taken at the time of an actual fire to produce an embodiment wherein a system learns what an image of a fire means. 
Ebata discloses a known embodiment wherein images of a fire are prestored and used for comparison against an image of an actual fire and upon determining the prestored image and the actual fire image matches, an action occurs. 
Ebata discloses a known feature of using imaging and system learning to determine if a fire is occurring. One of ordinary skill in the art would have included such a feature into Park and such an inclusion would have predicted the claimed invention.  

On claim 15, Park, Pratt, and Ebata cite:
The smart home monitoring apparatus according to claim 23, wherein the processor is configured to determine whether the fire occurs by comparing an image photographed by the camera and a previously stored fire image.
See the rejection of claim 5 which discloses the same or similar subject matter as claim 15 and is rejected for the same reasons articulated in the rejection of claim 5. 
Response to Applicant’s Arguments
Applicant's arguments with respect to claim 1 have been carefully reviewed but are moot in view of the claim limitations: “predicting the possibility of a fire occurrence of the 
Notice of Allowability
Claims 21 and 24, and by their dependency, claims 7-9, 17-19, 22, and 25 are objected to for depending on rejected independent claims but are otherwise allowable if amended into the respective independent claims. 
Reasons for Allowability
Claim 21 claims, in part, “detecting whether there is a motion of an object in the monitoring area based on a third inaudible sound wave echo signal received by reflecting a third inaudible sound wave signal in an infrasonic range transmitted to the monitored area when the temperature change is more than a preset reference; and predicting the possibility of the fire occurrence in the monitoring area by further consideration the motion of the object.”  Claim 24 claims the same subject matter. In short, the embodiment is determining if a fire is occurring based on two factors: movement of something (such as an object or a person) detected responsive to infrasonic transmissions, and when the embodiment detects the temperature change exceeds a preset reference. A search for an embodiment meeting the claimed invention did not yield any references similar to the claimed invention. 
Conclusion
Applicant's failure to overcome the rejections and applicant’s amendment necessitated the new ground(s) of rejection are presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAL J EUSTAQUIO whose telephone number is (571)270-7229.  The examiner can normally be reached on M-F, 9-5 PST unless otherwise noted. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nabil Syed, can be reached at x230593028.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.